NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 23 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ANDREW KWASI DONKOR,                            No. 17-55705

                Plaintiff-Appellant,            D.C. No. 5:15-cv-01712-GW-DTB

 v.
                                                MEMORANDUM*
STATE OF CALIFORNIA; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                    George H. Wu, District Judge, Presiding

                           Submitted January 16, 2018**

Before:      REINHARDT, TROTT, and HURWITZ, Circuit Judges.

      Andrew Kwasi Donkor appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging constitutional claims arising from

a wage garnishment. We review de novo a district court’s dismissal for failure to

state a claim under Federal Rule of Civil Procedure 12(b)(6). Doe v. Abbott Labs.,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
571 F.3d 930, 933 (9th Cir. 2009). We affirm.

      The district court properly dismissed Donkor’s Fifth Amendment claims

because defendants are not federal government actors and because defendants did

not impose any criminal punishments on Donkor. See Hudson v. United States,

522 U.S. 93, 98-99 (1997) (Double Jeopardy Clause of the Fifth Amendment

prohibits only the imposition of multiple criminal punishments for the same

offense); Lee v. City of Los Angeles, 250 F.3d 668, 687 (9th Cir. 2001) (“The Due

Process Clause of the Fifth Amendment and the equal protection component

thereof apply only to actions of the federal government—not to those of state or

local governments.” (citation omitted)).

      The district court properly dismissed Donkor’s Fourteenth Amendment

substantive and procedural due process claims because Donkor failed to allege

facts sufficient to show that defendants’ conduct was egregious and shocks the

conscience, or that Donkor did not receive an adequate opportunity to be heard.

See Brittain v. Hansen, 451 F.3d 982, 991 (9th Cir. 2006) (substantive due process

claim requires allegation of “egregious” official conduct that “shocks the

conscience” (citation and internal quotation marks omitted)); Raditch v. United

States, 929 F.2d 478, 480 (9th Cir. 1991) (procedural due process requires “notice

and an opportunity to respond in some manner”).

      The district court properly dismissed Donkor’s Fourteenth Amendment


                                           2                                  17-55705
equal protection claim because Donkor failed to allege facts sufficient to show that

he was intentionally treated differently from similarly situated individuals, or

discriminated against based on his membership in a protected class. See Village of

Willowbrook v. Olech, 528 U.S. 562, 564 (2000) (setting forth elements of an equal

protection “class of one” claim); Barren v. Harrington, 152 F.3d 1193, 1194-95

(9th Cir. 1998) (setting forth elements of an equal protection claim based on

membership in a protected class).

      The district court properly dismissed Donkor’s Sixth and Eighth

Amendment claims because Donkor failed to allege facts sufficient to state any

plausible claims for relief. See Hebbe v. Pliler, 627 F.3d 338, 341-42 (9th Cir.

2010) (although pro se pleadings are to be liberally construed, a plaintiff must

present factual allegations sufficient to state a plausible claim for relief); see also

Hannah v. Larche, 363 U.S. 420, 440 n.16 (1960) (the Sixth Amendment “is

specifically limited to criminal prosecutions” (citation and internal quotation marks

omitted)); Schwenk v. Hartford, 204 F.3d 1187, 1196 (9th Cir. 2000) (an Eighth

Amendment claim requires punishment which is “offensive to human dignity”

(citation omitted)).

      The district court properly dismissed Donkor’s claims against the County of

Riverside and the individual defendants in their official capacities because Donkor

failed to allege facts sufficient to show any constitutional violation. See Dougherty


                                            3                                     17-55705
v. City of Covina, 654 F.3d 892, 900 (9th Cir. 2011) (setting forth elements for

municipal liability).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          4                                       17-55705